     Case 1:20-cr-00113-DAD-BAM Document 19 Filed 08/19/20 Page 1 of 2


 1
 2
 3                          IN THE UNITED STATES DISTRICT COURT
 4                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 5
 6    UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00113-DAD-BAM
 7                     Plaintiff,
 8    vs.                                          ORDER REQUIRING ADMINISTRATION
                                                   OF PHYSICAL EXAM AND BLOOD WORK
 9    BRANDON CASTILLO,                            TO FACILITATE CONSIDERATION FOR
                                                   ADMISSION TO TREATMENT
10                     Defendant.                  PROGRAMS
11                                                 (ECF No. 15)
12
13
            At Mr. Castillo’s detention hearing on July 31, 2020, the Court indicated that it will
14
     “entertain a motion for bail review re new information as to drug treatment options,” which was
15
     not available as of the date of the detention hearing. See ECF Docket # 13. In order for Mr.
16
     Castillo to receive consideration for admission to residential substance abuse treatment
17
     programs, he must submit the results of a physical examination and specific blood tests to
18
     admissions coordinators at these programs. Specifically, defense counsel has been coordinating
19
     Mr. Castillo’s admission into Central Valley Teen Challenge for the past several weeks.
20
            Because Mr. Castillo is currently incarcerated, the physical examination and blood work
21
     must be performed at the Fresno County Jail. The Court understands that the medical staff at the
22
     Fresno County Jail may require a court order to administer the required tests.
23
            Accordingly, the Court HEREBY ORDERS that:
24
        (1) Medical staff at Fresno County Jail immediately administer a blood test to Mr. Castillo in
25
            order to test for Hepatitis A, B and C, HIV, and venereal disease, if they have not already
26
            done so;
27
        (2) Immediately perform a physical examination of Mr. Castillo, if they have not already done
28
            so; and
     Case 1:20-cr-00113-DAD-BAM Document 19 Filed 08/19/20 Page 2 of 2


 1      (3) As soon as possible forward the results of the physical examination and blood test to the
 2         U.S. Marshals Service, who are directed to immediately share the results with defense
 3         counsel in this case, Christina M. Corcoran, who will then forward the results to admissions
 4         coordinators at Central Valley Teen Challenge.
 5
 6   IT IS SO ORDERED.
 7
        Dated:    August 18, 2020                            /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    2
